Citation Nr: 1011347	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from December 1961 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision in 
which the RO denied service connection for tinnitus.  In 
April 2009, this matter was before the Board and remanded for 
further development.  


FINDING OF FACT

Tinnitus was not noted in service or within one year after 
service, and although post-service medical records show a 
diagnosis of tinnitus, there is no competent evidence of a 
medical relationship between any such disability and the 
Veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In this appeal, in a February 2005 pre-rating letter, the RO 
provided the Veteran with notice consistent with the 
requirements of Pelegrini regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence would 
be obtained by VA, and that he should send the information 
describing additional evidence or the evidence itself to the 
VA.  

The Veteran was not provided notice as to how disability 
ratings and effective dates are assigned (if service 
connection is granted), or the type of evidence that impacts 
these types of determinations, on these facts, until October 
2006.  Because the Board's decision herein denies the 
Veteran's claim for service connection, no disability rating 
or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private treatment 
records, VA examination reports and VA treatment records.  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran.  
Thus, the Board finds that all necessary notification and 
development action on this claim has been accomplished.  

II.  Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran contends that his current tinnitus is related to 
his active duty.  

The Veteran's enlistment examination, dated in 1961, shows 
that the Veteran indicated that he had running ears.  No 
further explanation was provided on the examination report.  
Service treatment records were void of any complaints of or 
treatment for tinnitus.  The Veteran's separation examination 
shows that upon separation in 1964, the Veteran's ears were 
normal.  

A December 1992 private treatment record shows that the 
Veteran had a left tympanomastoidectomy.  His post-operative 
diagnosis was chronic left mastoiditis with cholesteatoma.  

An October 2004 VA examination report shows that the Veteran 
denied tinnitus.  He reported military noise exposure and 
denied wearing any ear protection while in service.  He 
denied recreational and occupational noise exposure.  

In an April 2007 written statement from the Veteran, he 
indicated that he had clearly explained to numerous doctors 
that due to his hearing loss and poor hearing, he sometimes 
hears noises such as odd tones, not so much ringing, but a 
low tone or squeal.

A June 2009 VA examination report shows that the Veteran 
reported having tinnitus primarily in the left ear.  He 
stated that he became aware of the tinnitus in the last two 
to three years and that it occurs at random intervals 
approximately one to two times per week.  The Veteran 
indicated that the tinnitus generally lasted about an hour.  
He stated that he seldom has ringing in the right ear but 
that it does occur once or twice a year.  

The examiner indicated that he had reviewed the Veteran's 
claims file and all relevant records.  The examiner stated 
that the Veteran most likely had tinnitus.  The examiner 
opined that based on the length of time between noise 
exposure and the onset of tinnitus and between the 
mastoidectomy and the tinnitus, it is less likely as not to  
have been incurred or permanently aggravated during the 
Veteran's period of active duty or to have been otherwise 
related to service.  

After resolving all reasonable doubt in favor of the Veteran, 
the Board finds that the June 2009 examiner's statement that 
the Veteran most likely has tinnitus, satisfies Hickson 
element (1).  Hickson element (2) requires an in-service 
incurrence or aggravation of a disease or injury.  With 
respect to Hickson element (2) whether there is lay or 
medical evidence of in-service occurrence, the Board notes 
that apart from the 1961 notation of running ears, there were 
no complaints of any kind relating to tinnitus until January 
2005.  However, even if the Board conceded in-service 
occurrence, based on the 1961 examination report, there is no 
evidence of record which relates the Veteran's tinnitus to 
his service.  

Thus, the Board finds that the balance of evidence of record 
does not support service connection for tinnitus.  Currently, 
the only evidence of record supporting the Veteran's claim is 
his own lay opinion.  The Veteran, however, has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render a competent opinion as to 
medical causation.  To the extent that the Veteran himself 
has related his current symptoms to service, the Board notes 
that a layperson is generally not deemed competent to opine 
on a matter that requires medical knowledge, such as a 
determination of etiology.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).  For these reasons, the claim 
fails to satisfy the medical nexus requirement.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


